NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            FEB 17 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
XICHENG ZHOU,                                    No. 11-73984

              Petitioner,                        Agency No. A078-750-327

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2016**
                                Pasadena, California

Before: KLEINFELD, McKEOWN, and IKUTA, Circuit Judges.

      Xi-Cheng Zhou appeals the BIA’s decision affirming the dismissal of his

second motion to reopen his removal proceedings. We have jurisdiction under 8

U.S.C. § 1252.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Zhou’s second motion to

reopen. Zhou failed to show that the enforcement of family planning policies in

his village became more stringent since his 2001 hearing. See Feng Gui Lin v.

Holder, 588 F.3d 981, 986 (9th Cir. 2009). The letters from the Yingqian District

Resident Committee and Yingqian Village Family Planning Office do not state that

there has been a change in policy or practice after 2001. See id. Further, they are

not material to Zhou’s situation, because they do not address how the family

planning rules apply when one of the spouses is a U.S. citizen. See id. at 988–89.

Neither the affidavit by Xiqiu Zou nor Zhou’s statement in his affidavit regarding

the information he obtained from Xiqiu Zou are material, because there is no

indication that Xiqiu Zou’s children were born outside of China or that his wife is a

citizen of a foreign country. See id. at 986. Furthermore, neither the 2008 Country

Report from the State Department nor the Congressional-Executive 2009 Annual

Report, to which this court gives “special weight,” Aguilar-Ramos v. Holder, 594

F.3d 701, 705 n.6 (9th Cir. 2010), demonstrate a change in conditions in China

since March 23, 2001. Instead, both reports demonstrate a continuation of

previous family planning policies in China.

      PETITION DENIED.